IN THE COURT OF CRIMINAL APPEALS

OF TEXAS





NO. 74,946


EX PARTE LARRY WAYNE MULLEN, JR., Applicant





ON APPLICATION FOR WRIT OF HABEAS CORPUS 
FROM JOHNSON COUNTY



 Per Curiam.


OPINION

 This is an application for a writ of habeas corpus which was transmitted to this Court
by the clerk of the trial court pursuant to the provisions of Article 11.07, Section 3, of the
Texas Code of Criminal Procedure. Ex Parte Young, 418 S.W.2d 824, 826 (Tex. Crim. App.
1967).  Applicant was convicted of manslaughter.  His sentence was assessed at twenty years
imprisonment and a fine in the amount of $10,000.  His conviction was affirmed on October
9, 2002. Mullen v. State, No. 10-01-00303-CR (Tex.  App. -- Waco, 2002).  Applicant's
petition for discretionary review was struck by this Court March 5, 2003 because he failed to
comply with Texas Rules of Appellate Procedure 68.4(i) and 68.5.  Mullen v. State, PDR No.
2069-02.  However, this Court granted Applicant thirty days from the date of the order to
redraw his petition. 
	In his application for a writ of habeas corpus, Applicant contends that he was denied his
right to re-draw his pro se petition for discretionary review following this Court's order
striking his petition because he never received a copy of the order.  
 After a review of the record, we hold that Applicant was denied his right to re-draw his
pro se petition for discretionary review; as a result, Applicant is granted leave to file an out-of-time petition for discretionary review from the Court of Appeals' judgment in cause number
10-01-00303-CR affirming his conviction in cause number F34755 from the 249th Judicial
District Court of Johnson County, Texas. Applicant shall file his petition for discretionary
review with the Court of Appeals within thirty days of the issuance of this Court's mandate. 

DELIVERED: May 12, 2004	
DO NOT PUBLISH